EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hopeton Walker (Reg. No. 64,808) on April 19, 2021.

The application has been amended as follows: 

Claims 1, 18, 21 and 22  are amended as follows.

1.	(Currently Amended) An electronic apparatus, comprising:
an image-capture device; and
circuitry communicatively coupled to an audio-capture device and the image-capture device, wherein the circuitry is configured to:
receive a first user input corresponding to a selection of a number 
detect a plurality of objects-of-interest in the FOV region of the image-capture device;
compare a number of objects-of-interest in the detected plurality of objects-of-interest with the number 
a plurality of focus windows on the FOV region of the image-capture device based on the comparison;
control the audio-capture device to capture a plurality of audio references from a corresponding plurality of audio-capture directions based on the determined plurality of focus windows;
control the image-capture device to capture a sequence of image frames of the FOV region,
wherein each image frame of the sequence of image frames is captured while a focus point of the image-capture device is set on a corresponding focus window of the determined plurality of focus windows; and
generate media content based on the captured plurality of audio references and the captured sequence of image frames. 

	18.	(Currently Amended) A method, comprising:
receiving a first user input corresponding to a selection of a number 
detecting a plurality of objects-of-interest in the FOV region of the image-capture device;
comparing a number of objects-of-interest in the detected plurality of objects-of-interest with the number 
determining a[[the]] plurality of focus windows on the FOV region of the image-capture device based on the comparison;

controlling the image-capture device to capture a sequence of image frames of the FOV region,
wherein each image frame of the sequence of image frames is captured while a focus point of the image-capture device is set on a corresponding focus window of the determined plurality of focus windows; and
generating media content based on the captured plurality of audio references and the captured sequence of image frames. 

21.		(Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic apparatus, causes the electronic apparatus to execute operations, the operations comprising:
receiving a first user input corresponding to a selection of a number 
detecting a plurality of objects-of-interest in the FOV region of the image-capture device;
comparing a number of objects-of-interest in the detected plurality of objects-of-interest with the number 
determining a[[the]] plurality of focus windows on the FOV region of the image-capture device based on the comparison;

controlling the image-capture device to capture a sequence of image frames of the FOV region,
wherein each image frame of the sequence of image frames is captured while a focus point of the image-capture device is set on a corresponding focus window of the determined plurality of focus windows; and
generating media content based on the captured plurality of audio references and the captured sequence of image frames. 

22.	(Currently Amended) An electronic apparatus, comprising:
an image-capture device; and
circuitry communicatively coupled to an audio-capture device and the image-capture device, wherein the circuitry is configured to:
receive a first user input corresponding to a selection of a number 
control a display device to display a plurality of provisional focus windows based on the received first user input;
receive a second user input corresponding to a selection of a default focus window of the displayed plurality of provisional focus windows;
receive a third user input corresponding to a change in at least one of a size or a position of at least one focus window of the displayed plurality of provisional focus windows on the FOV region;
a[[the]] plurality of focus windows on the FOV region of the image-capture device based on the received second user input and the received third user input;
control the audio-capture device to capture a plurality of audio references from a corresponding plurality of audio-capture directions based on the determined plurality of focus windows;
control the image-capture device to capture a sequence of image frames of the FOV region,
wherein each image frame of the sequence of image frames is captured while a focus point of the image-capture device is set on a corresponding focus window of the determined plurality of focus windows; and
generate media content based on the captured plurality of audio references and the captured sequence of image frames. 

REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, apparatus, and a non-transitory computer-readable storage medium for determining a plurality of focus windows on the FOV region of the image-capture device.

2.	Prior art was found and applied in the previous actions. The claims were amended to include subject matter that had been previously indicated as allowable. In consideration of the applicant’s newly amended claims as whole, there is not strong motivation or reasoning to combine references to arrive at the claimed invention. Therefore, claims 1, 3 and 5-22 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATE H LUO/Primary Examiner, Art Unit 2488